Case 2:16-cr-20291-NGE-EAS ECF No. 44-2, PageID.934 Filed 10/27/20 Page 1 of 8




          AFFIDAVIT OF STEVEN EDELMAN, M.D.

I, Steven Edelman, M.D., attest:

1. My name is Steven Edelman. I am a physician, Board Certi-

  fied in Diabetes and in Internal Medicine.

2. I am a Professor of Medicine in the Division of Endocrinolo-

  gy, Diabetes and Metabolism, at the University of California

  San Diego, since 2001, teaching, conducting research and

  practicing diabetes patient care within the university and the

  Veterans Affairs (VA) Healthcare Systems, San Diego, CA.

3. I am Director of the Clinical Clerkship Program, University of

  California, San Diego and the Veterans Affairs (VA) Medical

  Center.

4. I am the Founder, Director, and Chairman of the Board, of-

  Taking Control of Your Diabetes (TCOYD) www.tcoyd.org, a

  not-for-profit 501(c)(3) organization promoting patient educa-

  tion, motivation and self-advocacy via a number of informa-
Case 2:16-cr-20291-NGE-EAS ECF No. 44-2, PageID.935 Filed 10/27/20 Page 2 of 8




  tion portals (national conferences, publications, social media,

  television, and community programs), since 1995.

5. Attached hereto at Ex. A is a true and correct copy of my most

  recent CV, which accurately states my employment back-

  ground in medicine, my education and training in medicine, a

  list of appointments and community service, academic honors

  and awards, professional associations, teaching experience,

  publications, and other related information regarding my med-

  ical background.

6. Because TCOYD is engaged in ongoing conferences around

  the United States, I give many presentations each year to

  people with type 1 and type 2 diabetes as well as health care

  professionals.

7. I am providing this affidavit about the risk of SARS-CoV-2

  infection, also known as COVID-19, or the novel coronavirus,

  to persons with type 2 diabetes, because such persons held

                                      !2
Case 2:16-cr-20291-NGE-EAS ECF No. 44-2, PageID.936 Filed 10/27/20 Page 3 of 8




  within correctional settings are particularly vulnerable as a re-

  sult of their incarceration.

8. Attached hereto at Ex. B is a true and correct copy of a form

  letter prepared and published by the American Diabetes Asso-

  ciation (“ADA”), which addresses concerns regarding facili-

  ties that detain people with diabetes under criminal or civil

  law during the COVID-19 pandemic.

9. The American Diabetes Association is recognized as a global

  authority on diabetes, and is the author of the Standards of

  Care for Diabetes.

10. Consistent with the position of the ADA reflected in the form

  letter attached at Ex. B, I would add specifically that having

  Type 2 diabetes is a significant risk factor for serious compli-

  cations from COVID-19, including death.

11. Vulnerability of persons with type 2 diabetes exists both be-

  cause such persons are more vulnerable to contracting

                                      !3
Case 2:16-cr-20291-NGE-EAS ECF No. 44-2, PageID.937 Filed 10/27/20 Page 4 of 8




  COVID-19 as a result of reduced immunity derived from their

  type 2 diabetes, and because such persons are more likely to

  suffer serious and deadly consequences of COVID-19 as a re-

  sult of particular co-morbidities seen in this population.

12. Although COVID-19 is novel, the medical community has

  been collecting and analyzing information with regard to all

  patients which support the conclusion of increased risks for

  persons with diabetes. For example, the CDC, which publishes

  peer reviewed studies, and advises the government on matters

  of public health, reported that the risk of death for those with

  diabetes is 7%, a number much higher than the general popu-

  laton. (https://www.cdc.gov/coronavirus/2019-ncov/hcp/clini-

  cal-guidance-management-patients.html).

13. These risks make it especially critical that persons with type

  2 diabetes to have access to the best resources to keep the glu-

  cose levels close to normal, observe strict social distancing

                                      !4
Case 2:16-cr-20291-NGE-EAS ECF No. 44-2, PageID.938 Filed 10/27/20 Page 5 of 8




  and maintain cleanliness, including frequent hand-washing,

  use of sanitizer, and the use of personal protection equipment

  such as masks when held in settings where they are exposed to

  other individuals. Wearing plastic gloves at times of potential

  contact with surfaces exposed to the virus is also critical.

14. The risk of complications from COVID-19 is substantially

  increased for those with a history of poor blood glucose con-

  trol, regardless of the type of diabetes, because the immune

  system is compromised and individuals will not be able to

  fight off any type of infection, including COVID-19. Patients

  with poor control are also more likely to have already devel-

  oped complications from their diabetes such as eye, kidney,

  heart and nerve disease. Having these underlying medical

  conditions make them more vulnerable to the serious conse-

  quences from COVID-19, including death. Death due to

  COVID-19 infection is more likely for those with diabetes be-

                                      !5
Case 2:16-cr-20291-NGE-EAS ECF No. 44-2, PageID.939 Filed 10/27/20 Page 6 of 8




  cause viral infection makes them more susceptible to pneumo-

  nia, kidney failure and diabetic ketoacidosis.

15. Persons at risk for type 2 diabetes, especially those not re-

  ceiving annual blood tests from a physician, commonly go un-

  diagnosed for years. During this time, their blood glucose

  management is poor because no effort is made to manage a

  disease that can be asymptomatic in the early stages, and has

  not been diagnosed, let alone treated. Many such persons are

  only diagnosed once they’ve had dangerous blood glucose

  levels for so long that they are already suffering consequences

  and complications from poor blood glucose management. It is

  not uncommon that a patient may have type 2 diabetes for 5 to

  10 years without knowing it if not tested properly.

16. Persons entering the correctional system who already have a

  history of poor blood glucose management, meaning he-



                                      !6
Case 2:16-cr-20291-NGE-EAS ECF No. 44-2, PageID.940 Filed 10/27/20 Page 7 of 8




  moglobin a1c levels in excess of 8% over time, enter the sys-

  tem with increased vulnerability to COVID-19.

17. There are very few persons with type 2 diabetes who have

  no additional underlying medical conditions. The vast majori-

  ty are overweight, which is inherent for individuals with type

  2 diabetes, have high blood pressure, abnormal cholesterol

  levels, and underlying heart disease, or overt heart disease.

  Also the vast majority of persons with type 2 diabetes are old-

  er, another important risk factor for bad COVID-19 outcomes.

18. In summary, virtually all persons with type 2 diabetes, re-

  gardless of the date of diagnosis, are especially vulnerable to

  both contracting COVID-19, and suffering the severe conse-

  quences of COVID-19 if they are infected, with rare excep-

  tion.

      Signed and sworn to under the pains and penalties of per-

jury this 19th day of April 2020.

                                      !7
Case 2:16-cr-20291-NGE-EAS ECF No. 44-2, PageID.941 Filed 10/27/20 Page 8 of 8




                                    /s/ Steven Edelman, M.D.

                                    _!_____________________




                                      !8
